May 13, 2005


Mr. Harry M. Reasoner
Vinson & Elkins L.L.P.
1001 Fannin Street, Suite 2300
Houston, TX 77002-6760


Mr.  Wayne  Barr
TechOne Capital Group, L.L.C.
18 Corporate Woods Blvd., 3rd Floor
Albany, NY 12243


Mr. D. Douglas Brothers
Brothers & Thomas, L.L.P.
114 West 7th Street, Suite 650
Austin, TX 78701


Mr. Miguel Sergio Rodriguez
327 Congress Ste 600
Austin, TX 78701



Mr. R. James George Jr.
George & Brothers, L.L.P.
114 W. 7th Street, Suite 1100
Austin, TX 78701


Mr. W. Wade Porter
Allensworth & Porter, LLP
620 Congress Avenue, Suite 1600
Austin, TX 78701
Honorable Scott H. Jenkins
53rd District Court
P. O. Box 1748
Austin, TX 78767


Mr. Broadus A. Spivey
Spivey & Ainsworth, P.C.
48 East Avenue, Suite 300
Austin, TX 78701


Mr. David E. Dunham
Taylor & Dunham, L.L.P.
327 Congress Ave., Suite 600
Austin, TX 78701


Mr. Patton G. Lochridge
McGinnis Lochridge & Kilgore, L.L.P.
919 Congress Avenue, Suite 1300
Austin, TX 78701


Mr. Roy Q. Minton
Minton Burton Foster & Collins, P.C.
1100 Guadalupe Street
Austin, TX 78701

RE:   Case Number:  04-0732
      Court of Appeals Number:  03-04-00056-CV
      Trial Court Number:  GN-200604

Style:      IN RE  CERBERUS CAPITAL MANAGEMENT, L.P., CERBERUS PARTNERS,
      L.P., CERBERUS ASSOCIATES LLC, CRAIG COURT, INC., CRT SATELLITE
      INVESTORS LLC, AND STEPHEN A. FEINBERG

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.   (Justice  Johnson  not
sitting)


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Diane O'Neal         |
|   |Ms. Amalia Rodriguez     |
|   |Mendoza                  |